United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-3198
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Juan Medina-Viedma,                    *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: May 7, 2004
                                Filed: May 12, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Juan Medina-Viedma (Medina-Viedma) appeals the 71-month sentence the
district court1 imposed after he pled guilty to illegal reentry after deportation
following a conviction for an aggravated felony, in violation of 8 U.S.C. § 1326(a)
and (b)(2) (2000). Medina-Viedma’s counsel moved to withdraw and filed a brief
under Anders v. California, 386 U.S.738 (1967).




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       On appeal, counsel argues the sentence imposed was too harsh and the district
court failed to state a reason for imposing a sentence at the top of the Guidelines
range. These arguments fail. Medina-Viedma’s sentence falls within 8 U.S.C.
§ 1326(b)(2)’s 20-year maximum, it is within the appropriate Guidelines range, and
we will not review the sentence merely because it is at the top of the range, see United
States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992), and the district court was not
required to state its reasons for imposing a sentence at a particular point within the
Guidelines range (57 to 71 months), cf. 18 U.S.C. § 3553(c)(1) (requiring sentencing
court to state reasons for imposing sentence at particular point within Guidelines
range where range exceeds 24 months).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment, and
grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-